      Case 20-10679-elf      Doc 51    Filed 12/22/20 Entered 12/22/20 09:42:48            Desc Main
                                      Document       Page 1 of 17
                                       KML LAW GROUP, P.C.
                             Suite 5000 – BNY Mellon Independence Center
                                           701 Market Street
                                      Philadelphia, PA 19106-1532
                                         www.kmllawgroup.com
                                              December 22, 2020

Shanita D. Outing
5700 North Marvine Street
Philadelphia, PA 19141

RE:     Shanita D. Outing
        Case No. 20-10679 ELF
        Last 4 Digits of Loan #: 3980

Dear Sir or Madam:

        Enclosed is a true and correct copy of Movant’s Motion for Relief From the Automatic Stay Under
Section 362, the original of which was filed with the Bankruptcy Court.

         Also enclosed is a Notice of Motion, Response Deadline and Hearing Date indicating the date within
which an Answer must be filed and place, time and date of the hearing on the Motion. Please note the hearing
date of January 19, 2021.

                                              Very truly yours,

                                              KML LAW GROUP, P.C.


                                              Lisa Rodriguez, Legal Assistant
                                              for KML Law Group, P.C.
                                              (215) 825-1322 (Direct)
                                              email: lrodriguez@kmllawgroup.com
Enclosure

cc:     Brad J. Sadek Esq.
        William C. Miller Esq.
        PNC BANK, NATIONAL ASSOCIATION
        Office of U.S. Trustee
 Case 20-10679-elf          Doc 51
                                 Filed 12/22/20 Entered 12/22/20 09:42:48                           Desc Main
                                 Document     Page 2 of 17
                            LOCAL BANKRUPTCY FORM 9014-3
                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Shanita D. Outing
                                  Debtor(s)                                           CHAPTER 13

PNC BANK, NATIONAL ASSOCIATION
                      Movant
           vs.
                                                                                   NO. 20-10679 ELF
Shanita D. Outing
                                  Debtor(s)

William C. Miller Esq.
                                  Trustee                                         11 U.S.C. Section 362

                             NOTICE OF MOTION, RESPONSE DEADLINE
                                      AND HEARING DATE


          PNC BANK, NATIONAL ASSOCIATION has filed a Motion for Relief from Stay, with the court
 for Relief from the Automatic Stay of Section 362.

         Your rights may be affected. You should read these papers carefully and discuss them with
 your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish
 to consult an attorney.)

        1.      If you do not want the court to grant the relief sought in the motion, then on or before
 January 5, 2021 you or your attorney must do all of the following:
                (a)     file an answer explaining your position at:
                                 United States Bankruptcy Court
                                   Robert N.C. Nix Building
                                 900 Market Street, Suite 400
                                 Philadelphia, PA 19107-4299

 If you mail your answer to the bankruptcy clerk's office for filing, you must mail it early enough so that it will
 be received on or before the date stated above; and
                  (b)      mail a copy to movant's attorney:
                                    Rebecca A. Solarz, Esquire
                                    KML Law Group, P.C.
                                    Suite 5000 - BNY Mellon Independence Center
                                    701 Market Street
                                    Philadelphia, PA 19106-1532

          2.      If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b) above and
 attend the hearing, the court may enter an order granting the relief requested in the motion.

          3.      A hearing on the motion is scheduled to be held before the Honorable Eric L. Frank, the
 United States Bankruptcy Judge, in Courtroom 1 at the United States Bankruptcy Court, Robert N.C. Nix
 Building, 900 Market Street, Suite 400, Philadelphia, Pa. 19107-4299 on January 19, 2021, at 9:30 A.M., or
 as soon thereafter as counsel can be heard, to consider the motion.

          4.      If a copy of the motion is not enclosed, a copy of the motion will be provided to you if you
 request a copy from the attorney named in paragraph 1(b).
Case 20-10679-elf       Doc 51     Filed 12/22/20 Entered 12/22/20 09:42:48             Desc Main
                                   Document     Page 3 of 17
        5.      You may contact the Bankruptcy Clerk's office at 215-408-2800 to find out whether the
hearing has been canceled because no one filed an answer.

                                                   /s/ Rebecca A. Solarz, Esquire
                                                   Rebecca A. Solarz, Esquire
                                                   KML Law Group, P.C.
                                                   701 Market Street, Suite 5000
                                                   Philadelphia, PA 19106-1532
                                                   Phone: (215) 627-1322 Fax: (215) 627-7734
                                                   Attorneys for Movant/Applicant

December 22, 2020
 Case 20-10679-elf          Doc 51       Filed 12/22/20 Entered 12/22/20 09:42:48                   Desc Main
                                         Document     Page 4 of 17
                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Shanita D. Outing
                                  Debtor(s)                                           CHAPTER 13

PNC BANK, NATIONAL ASSOCIATION
                      Movant
           vs.
                                                                                   NO. 20-10679 ELF
Shanita D. Outing
                                  Debtor(s)

William C. Miller Esq.
                                  Trustee                                        11 U.S.C. Sections 362

                                                    ORDER

         AND NOW, this             day of                , 2020, upon failure of Debtor(s) and the Trustee to file
 and Answer or otherwise plead, it is:
         ORDERED THAT: the Motion for Relief from the Automatic Stay is GRANTED and that the
 automatic stay under 11 U.S.C. Section 362 and the Co-Debtor Stay under Section 1301 (as applicable) of the
 Bankruptcy Code, are MODIFIED with respect to the subject premises located at 5841 Cobbs Creek
 Parkway, Philadelphia, PA 19143 (“Property), so as to allow Movant, its successors or assignees, to proceed
 with its rights and remedies under the terms of the subject Mortgage and pursue its in rem State Court
 remedies including, but not limited to, taking the Property to Sheriff’s Sale, in addition to potentially pursuing
 other loss mitigation alternatives including, but not limited to, a loan modification, short sale or deed-in-lieu
 of foreclosure. Additionally, any purchaser of the Property at Sheriff's Sale (or purchaser's assignee) may take
 any legal action for enforcement of its right to possession of the Property.




                                                              ERIC L. FRANK
                                                              UNITED STATES BANKRUPTCY JUDGE
Case 20-10679-elf           Doc 51   Filed 12/22/20 Entered 12/22/20 09:42:48   Desc Main
                                     Document     Page 5 of 17
Shanita D. Outing
5700 North Marvine Street
Philadelphia, PA 19141

Brad J. Sadek Esq.
1315 Walnut Street
Suite 502
Philadelphia, PA 19107

William C. Miller Esq.
P.O. Box 1229
Philadelphia, PA 19105

KML Law Group, P.C.
Suite 5000 – BNY Mellon Independence Center
701 Market Street
Philadelphia, PA 19106-1532
 Case 20-10679-elf           Doc 51     Filed 12/22/20 Entered 12/22/20 09:42:48                  Desc Main
                                        Document     Page 6 of 17
                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Shanita D. Outing
                                  Debtor(s)                                            CHAPTER 13

PNC BANK, NATIONAL ASSOCIATION
                      Movant
           vs.
                                                                                     NO. 20-10679 ELF
Shanita D. Outing
                                  Debtor(s)

William C. Miller Esq.
                                  Trustee
                                                                                11 U.S.C. Section 362

                       MOTION OF PNC BANK, NATIONAL ASSOCIATION
                         FOR RELIEF FROM THE AUTOMATIC STAY
                                   UNDER SECTION 362

         1.      Movant is PNC BANK, NATIONAL ASSOCIATION.

         2.      Debtor(s) is/are the owner(s) of the premises 5841 Cobbs Creek Parkway, Philadelphia, PA

 19143, hereinafter referred to as the mortgaged premises.

         3.      Movant is the holder of a mortgage, original principal amount of $25,000.00 on the

 mortgaged premises that was executed on January 17, 2007. Said Mortgage was recorded on February 2,

 2007 at Document ID Number 51624632.

         4.         William C. Miller Esq., is the Trustee appointed by the Court.

         5.      The commencement and/or continuation of the mortgage foreclosure proceedings by reason

 of non-payment of monthly mortgage payments were stayed by the filing of a Chapter 13 Petition in

 Bankruptcy by the Debtor(s).

         6.      Debtor(s) has/have failed to make the monthly post-petition mortgage payments in the

 amount of $200.63 for the months of March 2020 through December 2020.

         7.      The total amount necessary to reinstate the loan post-petition is $2,006.30.

         8.    Movant is entitled to relief from stay for cause.

         9.      This motion and the averments contained therein do not constitute a waiver by Movant of

 its right to seek reimbursement of any amounts not included in this motion, including fees and costs, due

 under the terms of the mortgage and applicable law.
Case 20-10679-elf        Doc 51      Filed 12/22/20 Entered 12/22/20 09:42:48                Desc Main
                                     Document     Page 7 of 17
        WHEREFORE, Movant prays that an Order be entered modifying the Stay and permitting Movant to

proceed with its mortgage foreclosure on the mortgaged premises, and to allow the Sheriff's Grantee to take

any legal action to enforce its right to possession of the mortgage premises. Further, Movant prays that an

Order be entered awarding Movant the costs of this suit, reasonable attorney's fees in accordance with the

mortgage document and current law together with interest.


                                                      /s/ Rebecca A. Solarz, Esquire
                                                      Rebecca A. Solarz, Esquire
                                                      KML Law Group, P.C.
                                                      701 Market Street, Suite 5000
                                                      Philadelphia, PA 19106-1532
                                                      Phone: (215) 627-1322 Fax: (215) 627-7734
                                                      Attorneys for Movant/Applicant
Case 20-10679-elf   Doc 51   Filed 12/22/20 Entered 12/22/20 09:42:48   Desc Main
                             Document     Page 8 of 17
Case 20-10679-elf   Doc 51   Filed 12/22/20 Entered 12/22/20 09:42:48   Desc Main
                             Document     Page 9 of 17
Case 20-10679-elf   Doc 51    Filed 12/22/20 Entered 12/22/20 09:42:48   Desc Main
                             Document      Page 10 of 17
Case 20-10679-elf   Doc 51    Filed 12/22/20 Entered 12/22/20 09:42:48   Desc Main
                             Document      Page 11 of 17
Case 20-10679-elf   Doc 51    Filed 12/22/20 Entered 12/22/20 09:42:48   Desc Main
                             Document      Page 12 of 17
Case 20-10679-elf   Doc 51    Filed 12/22/20 Entered 12/22/20 09:42:48   Desc Main
                             Document      Page 13 of 17
Case 20-10679-elf   Doc 51    Filed 12/22/20 Entered 12/22/20 09:42:48   Desc Main
                             Document      Page 14 of 17
Case 20-10679-elf   Doc 51    Filed 12/22/20 Entered 12/22/20 09:42:48   Desc Main
                             Document      Page 15 of 17
Case 20-10679-elf   Doc 51    Filed 12/22/20 Entered 12/22/20 09:42:48   Desc Main
                             Document      Page 16 of 17
 Case 20-10679-elf         Doc 51     Filed 12/22/20 Entered 12/22/20 09:42:48                  Desc Main
                                     Document      Page 17 of 17
                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Shanita D. Outing
                                 Debtor(s)                                          CHAPTER 13

PNC BANK, NATIONAL ASSOCIATION
                      Movant
           vs.
                                                                                NO. 20-10679 ELF
Shanita D. Outing
                                 Debtor(s)

William C. Miller Esq.
                                 Trustee                                      11 U.S.C. Section 362

                                     CERTIFICATE OF SERVICE

             I, Rebecca A. Solarz, attorney for Movant, do hereby certify that true and correct copies of

     the foregoing Motion of PNC BANK, NATIONAL ASSOCIATION for Relief From Automatic

     Stay and NOTICE OF MOTION, RESPONSE DEADLINE AND HEARING DATE have been

     served on December 22, 2020, by first class mail, and/or electronic means upon those listed below:

     Debtor(s)                                             Trustee
     Shanita D. Outing                                     William C. Miller Esq.
     5700 North Marvine Street                             P.O. Box 1229
     Philadelphia, PA 19141                                Philadelphia, PA 19105

     Attorney for Debtor(s)                                Office of the US Trustee
     Brad J. Sadek, Esq.                                   200 Chestnut Street, Suite 502
     1315 Walnut Street                                    Philadelphia, PA 19106
     Suite 502
     Philadelphia, PA 19107

     Date: December 22, 2020                           /s/ Rebecca A. Solarz, Esquire
                                                       Rebecca A. Solarz, Esquire
                                                       KML Law Group, P.C.
                                                       701 Market Street, Suite 5000
                                                       Philadelphia, PA 19106-1532
                                                       Phone: (215) 627-1322 Fax: (215) 627-
                                                       7734
                                                            Attorneys for Movant/Applicant
